                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         CEDRIC WILLIAMS,
                                   8                                                          Case No. 18-cv-05514-YGR (PR)
                                                          Plaintiff,
                                   9                                                          ORDER OF DISMISSAL WITHOUT
                                                    v.                                        PREJUDICE
                                  10
                                         STATE OF CALIFORNIA, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13              This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  14   Ninth Circuit decision.1

                                  15              On September 9, 2018, Plaintiff, a state prisoner, filed the present pro se prisoner action

                                  16   under 42 U.S.C. § 1983.2 On that same date, the Clerk of the Court sent a notification to Plaintiff

                                  17   that he had neither paid the filing fee nor submitted a completed application for leave to proceed in

                                  18   forma pauperis (“IFP”). Dkt. 2. The Clerk provided Plaintiff with a copy of the correct form for

                                  19   application to proceed IFP, along with a return envelope, instructions, and a notification that the

                                  20   case would be dismissed if Plaintiff failed to pay the fee or file the completed application within

                                  21   twenty-eight days.

                                  22              On September 27, 2018, Plaintiff submitted to the Court his IFP application, but the

                                  23   certificate of funds and the six-month prisoner trust account statement was not included. Dkt. 7.

                                  24   The twenty-eight-day deadline then passed, and Plaintiff failed to submit his certificate of funds or

                                  25
                                              1
                                  26            Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                       to dismiss case on initial screening because unserved defendants had not consented to proceed
                                  27   before magistrate judge).
                                              2
                                  28           Because the original complaint was not submitted on the proper form, the operative
                                       complaint is the complaint filed on October 1, 2018. Dkt. 5.
                                   1   his six-month statement.

                                   2            On December 3, 2018, the Clerk sent a second notification to Plaintiff that he had failed to

                                   3   submit a completed application for leave to proceed IFP because it was missing his certificate of

                                   4   funds or his six-month statement. Dkt. 12. The Clerk again provided Plaintiff with a copy of the

                                   5   correct form for application to proceed IFP, along with a return envelope, instructions, and a

                                   6   notification that the case would be dismissed if Plaintiff failed to pay the fee or file the completed

                                   7   application within twenty-eight days.

                                   8            On December 14, 2018, Plaintiff submitted to the Court his IFP application, but the

                                   9   certificate of funds and the six-month prisoner trust account statement was not included. Dkt. 13.

                                  10   The twenty-eight-day deadline has passed, and Plaintiff still has not submitted his certificate of

                                  11   funds or his six-month statement, even after he had been given two opportunities to do so.

                                  12           Accordingly, this action is DISMISSED WITHOUT PREJUDICE. Because this dismissal
Northern District of California
 United States District Court




                                  13   is without prejudice, Plaintiff may move to reopen the action. Any such motion must contain a

                                  14   complete IFP application, including the certificate of funds and the six-month prisoner trust

                                  15   account statement (or the full $400.00 filing fee). Plaintiff’s IFP applications are DENIED as

                                  16   incomplete. Dkts. 7, 13. The Clerk shall terminate as moot any pending motions (dkts. 8, 9), and

                                  17   close the file.

                                  18           IT IS SO ORDERED.

                                  19   Dated: January 24, 2019

                                  20                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  21                                                    United States District Court Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
